            Case 1:19-cv-00437-AJ Document 17 Filed 04/02/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW HAMPSHIRE

____________________________________
                                    )
Zanna Blaney,                       )
                                    )
            Plaintiff,              )
                                    )
v.                                  )             No. 1:19-cv-00437-PB
                                    )
Bedford School District,            )             Jury Trial Demanded
                                    )
            Defendant               )
____________________________________)

                               DISCOVERY STIPULATION

       NOW COMES the parties, by and through their attorneys, and stipulate that the ongoing

discovery has been delayed by the COVID-19 crisis. The parties have no current discovery

disputes.


                                           Respectfully submitted,

                                           ZANNA BLANEY

                                           By Her Attorneys,
                                           Backus, Meyer & Branch, LLP


Dated: April 2, 2020                       By:    /s/ Jon Meyer
                                                  Jon Meyer, Esq. (#1744)
                                                  116 Lowell St., P.O. Box 516
                                                  Manchester, NH 03105-0516
                                                  603-668-7272
                                                  jmeyer@backusmeyer.com
          Case 1:19-cv-00437-AJ Document 17 Filed 04/02/20 Page 2 of 2




                                     Respectfully submitted,

                                     BEDFORD SCHOOL DISTRICT

                                     By Their Attorneys,

                                     Gallagher, Callahan & Gartrell, P.C.


Dated: April 2, 2020           By:   /s/ Samantha D. Elliott
                                     Samantha D. Elliott, Esq. (#17685)
                                     214 North Main Street
                                     Concord, NH 03301
                                     603-228-1181
                                     elliott@gcglaw.com




                                     Page 2
